Rogers, J.
ThL is an action for six hundred dollars,, *28claimed as the amount due plaintiff for professional services rendered defendant as attorney at law, from March 1,1876, to May 1, 1877.
The evidence establishes the employment and the correctness of the charge.
It is contended by defendant that the plaintiff, when he accepted the employment, took or assumed the risk that the Legislature would make an appropriation to liquidate his claim.
The act of the Legislature, approved March 15, 1855, establishing the Board of Health for the promotion of quarantine, constituted that board a body corporate and empowered it to do and perform all things requisite for the purposes of the act.
The Act No. 80 of 1877, extended the duties and increased the powers of the Board of Health; it did not destroy the previous law.
The questions for our decision are: Did the defendant have authority under the law to employ the services of plaintiff ?
Have the services for which compensation is claimed been performed?
In our opinion, these questions must be answered iff the affirmative.
Judgment affirmed.